                           UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

IN RE:                                                Case No. 20-51066-MAR

HENRY FORD VILLAGE, INC.,                             Chapter 11

     Debtor.                                          Honorable Mark A. Randon
________________________________/

     ORDER GRANTING LARGE BANKRUPTCY CASE DESIGNATION

         Debtor Henry Ford Village, Inc. having filed its First Day Motion For Entry

Of An Order For Large Bankruptcy Case Designation (“Motion”); and this Court

being otherwise fully advised:

         IT IS HEREBY ORDERED that the Motion is granted as set forth herein;

         IT IS FURTHER ORDERED that the above captioned bankruptcy case is

designated as a Large Bankruptcy Case.

Signed on October 30, 2020




120951.000001 4842-1529-3647.1
  20-51066-mar             Doc 35   Filed 10/30/20   Entered 10/30/20 16:38:21   Page 1 of 1
